     Case 2:02-cr-00102-RHW      ECF No. 140    filed 01/13/21   PageID.1210 Page 1 of 11




 1

 2                                                                            FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON
 3
                                                                     Jan 13, 2021
 4                                                                       SEAN F. MCAVOY, CLERK


                          UNITED STATES DISTRICT COURT
 5                       EASTERN DISTRICT OF WASHINGTON
 6
       UNITED STATES OF AMERICA,
 7                                                  No. 2:02-CR-0102-RHW-1
                Plaintiff,
 8
                v.                                  ORDER GRANTING
 9                                                  DEFENDANT’S MOTION FOR A
       WILLIAM WISE MOCK,                           SENTENCE REDUCTION
10
                                                    **UNITED STATES MARSHAL
11              Defendant.                          ACTION REQUIRED**

12          Before the Court is Defendant’s Expedited Motion to Reduce Custodial

13   Sentence Under 18 U.S.C. § 3582(c)(1)(A). ECF No. 132. The Court has

14   considered Defendant’s motion, the Government’s response, Defendant’s reply and

15   supplemental filings, the letter from the U.S. Probation Office for the District of

16   Oregon outlining the results of its investigation into Defendant’s proposed release

17   plan, and the earlier filings in the case. Being fully informed, the Court finds that

18   Defendant’s motion should be GRANTED and his sentence should be reduced to a

19   term of time served.

20   ///


           ORDER GRANTING DEFENDANT’S MOTION FOR A SENTENCE
                            REDUCTION ~ 1
     Case 2:02-cr-00102-RHW          ECF No. 140      filed 01/13/21    PageID.1211 Page 2 of 11




 1                                        I.      Background

 2            In April 2002, the Government charged Defendant with one count of

 3   Attempted Manufacture of Methamphetamine, in violation of 21 U.S.C. §§

 4   841(a)(1) and 846, and one count of Endangering Human Life While Attempting to

 5   Illegally Manufacture a Controlled Substance, in violation of 21 U.S.C. § 858. ECF

 6   No. 1.

 7            The case proceeded to trial and the jury found Defendant guilty on both

 8   counts. ECF No. 33. The U.S. Sentencing Guidelines mandated a sentence of 262 –

 9   327 months’ imprisonment.1 ECF No. 86 at 23. The Court imposed a low-end

10   sentence of 262 months’ imprisonment followed by six years’ supervised release.

11   ECF No. 41 at 2.

12            Defendant is currently incarcerated at USP Canaan in northeast

13   Pennsylvania and is projected to be released from custody on August 20, 2021.

14   ECF No. 132 at 4. He will be eligible for and is scheduled to be placed on home

15   confinement on February 20, 2021. Id.; see 18 U.S.C. § 3624(c)(2) (BOP may

16   “place a prisoner in home confinement for the shorter of 10 percent of the term of

17   imprisonment of that prisoner or 6 months”).

18

19
              1
              This was before the U.S. Supreme Court struck down the provision of the federal
20   sentencing statute that required district judges to impose sentences within the U.S. Sentencing
     Guidelines range. See United States v. Booker, 543 U.S. 220, 245 (2005).

         ORDER GRANTING DEFENDANT’S MOTION FOR A SENTENCE
                          REDUCTION ~ 2
     Case 2:02-cr-00102-RHW      ECF No. 140        filed 01/13/21   PageID.1212 Page 3 of 11




 1                                      II.   Discussion

 2         Defendant argues that the conditions of his incarceration at USP Canaan

 3   place him at a high risk of contracting—and of having a greater reaction to

 4   infection from—the SARS-CoV-2 virus because of his existing medical condition

 5   (obesity) and the alleged inability of prison staff to handle the outbreak. ECF No.

 6   132 at 7-9, 11-14, 27-30. Defendant asks the Court to reduce his term of

 7   imprisonment from 262 months to time served and impose home confinement as

 8   an additional condition of supervised release. See id. at 30. He further states that if

 9   the Court were to grant his motion, he intends to live with his sister at her

10   residence in Eugene, Oregon. ECF No. 133 at 3. Per the Court’s request, the U.S.

11   Probation Office for the District of Oregon has investigated Defendant’s proposed

12   release plan and determined that it is suitable.

13         The Government agrees that obesity puts people at a high risk for

14   complications if they are exposed to the virus, but argues that Defendant has not

15   shown that he does, in fact, suffer from obesity. ECF No. 134 at 11-12. The

16   Government contends that Defendant’s claim is not based on any medical record,

17   but is based instead solely on his self-reports. Id. The Government also argues that

18   Defendant still poses a danger to the community, emphasizing the seriousness of

19   his original offenses as well as his lengthy BOP disciplinary history that includes at

20   least 11 separate infractions. Id. at 14-15.


         ORDER GRANTING DEFENDANT’S MOTION FOR A SENTENCE
                          REDUCTION ~ 3
     Case 2:02-cr-00102-RHW          ECF No. 140       filed 01/13/21    PageID.1213 Page 4 of 11




 1          The “compassionate release” statute authorizes district courts to reduce an

 2   incarcerated person’s term of imprisonment if, after considering the 18 U.S.C. §

 3   3553(a) factors, it finds that (1) “extraordinary and compelling reasons warrant

 4   such a reduction,” and (2) “such a reduction is consistent with applicable policy

 5   statements issued by the Sentencing Commission.” 2 18 U.S.C. § 3582(c)(1)(A).

 6          The statute does not define what constitutes “extraordinary and compelling”

 7   reasons, but instead directs the Commission to promulgate “the criteria to be

 8   applied and a list of specific examples.” 28 U.S.C. § 994(t). In its sentence

 9   reduction policy statement, the Commission outlines three specific categories of

10   circumstances that constitute “extraordinary and compelling” for a sentence

11   reduction: (1) a serious medical condition that is either (i) terminal, or (ii)

12   substantially diminishes the inmate’s ability to provide self-care and from which

13   the inmate is not expected to recover, (2) a combination of old age and a serious

14   medical condition, and (3) family circumstances under which the prisoner is the

15   only caregiver for a dependent child or incapacitated spouse. U.S.S.G. §1B1.13

16          2
               Prior to the First Step Act of 2018, only the Bureau of Prisons could file a motion for
     compassionate release. United States v. Thomas, 570 F. Supp. 2d 202, 203 (D. P.R. 2007); see
17   also U.S.S.G. §1B1.13 cmt. n.4. A prisoner could not initiate the compassionate release process.
     Thomas, 570 F. Supp. 2d at 203. Thus, if the BOP refused to file a motion for compassionate
18   release, the prisoner had no ability to challenge that decision in court. Id. The First Step Act of
     2018 changed this. Now, for the first time, prisoners are permitted to bring a motion directly to
19   the district court after either (1) exhausting administrative remedies with BOP or (2) having a
     compassionate release motion pending before the BOP for at least 30 days without receiving an
     answer. See First Step Act of 2018, Pub. L. No. 115- 391, 132 Stat. 5194, 115th Cong., §
20   603(b)(1) (2018); United States v. Brown, 411 F. Supp. 3d 446, 448 (S.D. Iowa 2019). The
     parties agree that Defendant meets this requirement here.

         ORDER GRANTING DEFENDANT’S MOTION FOR A SENTENCE
                          REDUCTION ~ 4
     Case 2:02-cr-00102-RHW          ECF No. 140      filed 01/13/21    PageID.1214 Page 5 of 11




 1   cmt. n.1(A)-(C). The Commission also included a catch-all provision providing for

 2   compassionate release when “there exists in the defendant’s case an extraordinary

 3   and compelling reason other than, or in combination with, the [other enumerated]

 4   reasons.”3 U.S.S.G. §1B1.13 cmt. n.1(D). Defendant asks that the Court analyze

 5   his motion under this catch-all provision—“other reasons” that are “extraordinary

 6   and compelling.”4

 7          The Sentencing Commission’s policy statement additionally requires that

 8   “the defendant is not a danger to the safety of any other person or to the

 9   community, as provided in [the Bail Reform Act’s standards applicable to pretrial

10   detention].” U.S.S.G. § 1B1.13(2); see United States v. Brown, 411 F. Supp. 3d

11   446, 448 (S.D. Iowa 2019); United States v. Cantu, 423 F. Supp. 3d 345, 353 (S.D.

12   Tex. 2019).

13          3
               The catch-all provision still states that these “other reasons” shall be only those
     “determined by the Director of the Bureau of Prisons.” U.S.S.G. §1B1.13 cmt. n.1(D). This is
14   because the Sentencing Commission never amended the Guidelines following the First Step Act
     (and cannot do so until it again has four voting commissioners). See United States v. Rodriguez,
15   424 F. Supp. 3d 674, 681 (N.D. Cal. 2019). Nevertheless, courts have generally concluded that
     they may determine for themselves whether “other reasons” exist under the catch-all provision to
16   justify compassionate release. See id. at 681-82 (collecting cases); see also United States v.
     Cantu, 423 F. Supp. 3d 345, 349-352 (S.D. Tex. 2019); United States v. Brown, 411 F. Supp. 3d
     446, 449 (S.D. Iowa 2019). The result “is that the district court can consider anything—or at
17   least anything the BOP could have considered—when assessing a defendant’s motion.” Brown,
     411 F. Supp. 3d at 450.
18
            4
               The Government also argues in its response that Defendant “failed to establish that his
19   obesity (if verified) is a condition from which he is not expected to recover.” ECF No. 134 at 12.
     This is irrelevant. The requirement that the condition be one “from which the defendant is not
     expected to recover” only applies to requests for compassionate release under U.S.S.G. §1B1.13
20   cmt. n.1(A)(ii). It does not apply to the catch-all provision under U.S.S.G. §1B1.13 cmt. n.1(D),
     which is the applicable framework here.

         ORDER GRANTING DEFENDANT’S MOTION FOR A SENTENCE
                          REDUCTION ~ 5
     Case 2:02-cr-00102-RHW      ECF No. 140     filed 01/13/21   PageID.1215 Page 6 of 11




 1         The risks posed by the COVID-19 pandemic, standing alone, do not

 2   constitute “extraordinary and compelling” reasons for compassionate release,

 3   absent additional factors such as advanced age or serious underlying health

 4   conditions that place a prisoner at greater risk of negative complications from the

 5   disease. United States v. Betrand, 2020 WL 4004031, at *3 (S.D.N.Y. 2020).

 6   Rather, compassionate release motions amid the COVID-19 pandemic require a

 7   fact-intensive inquiry, taking into account the unique circumstances of each

 8   individual defendant. Id. Courts consider factors such as (1) the age of the prisoner,

 9   (2) the severity and documented history of his or her health conditions, as well as

10   the defendant’s history of managing those conditions in prison, (3) the proliferation

11   and status of infections in the specific prison facility, (4) the proportion of the term

12   of incarceration that has already been served, and (5) the sentencing factors in 18

13   U.S.C. § 3553(a), with particular emphasis on the seriousness of the offense, the

14   deterrent effect of the punishment, and the need to protect the public. Id.

15         Here, the factor weighing most heavily in Defendant’s favor is the fourth—

16   the short amount of time remaining on his custodial sentence. If this percentage is

17   calculated using his August 20, 2021 release date from BOP custody as the

18   denominator, Defendant has served nearly 97% of his sentence. If this percentage

19   is calculated using his February 20, 2021 scheduled release to home confinement

20   as the denominator, he has served 99% of his sentence.


         ORDER GRANTING DEFENDANT’S MOTION FOR A SENTENCE
                          REDUCTION ~ 6
     Case 2:02-cr-00102-RHW      ECF No. 140     filed 01/13/21   PageID.1216 Page 7 of 11




 1         The Government agrees that obesity during the COVID-19 pandemic is “an

 2   extraordinary and compelling reason justifying compassionate release,” ECF No.

 3   134 at 11, but argues that Defendant fails to show that he is, in fact, obese. Id. at

 4   12. However, after the Government filed its response, Defendant submitted a

 5   declaration in which he avers that his weight is 225 lbs. ECF No. 136. This

 6   reported weight is similar to that listed in the Presentence Report. See ECF No. 86

 7   at 2 (220 lbs).

 8         The Government also argues that Defendant still poses a danger to the

 9   community, emphasizing the seriousness of his original offenses as well as his

10   BOP disciplinary history. ECF No. 134 at 14-15; see U.S.S.G. § 1B1.13(2)

11   (barring compassionate release when the defendant is “a danger to the safety of any

12   other person or to the community”). Although Defendant’s original offenses were

13   profoundly serious, the Court finds that his advancing age (he is now 51 years old)

14   and the length of time he has spent in prison indicate that he will likely be able to

15   transition to living safely in the community. Moreover, Defendant has not received

16   a BOP disciplinary infraction since September 2015, which was over five years

17   ago. See ECF No. 132-1 at 6.

18         Moreover, as Defendant himself acknowledges, if he violates the conditions

19   of supervised release, this Court will be within its power to resentence him to more

20   time than he currently has remaining on his sentence. See ECF No. 132 at 30. The


         ORDER GRANTING DEFENDANT’S MOTION FOR A SENTENCE
                          REDUCTION ~ 7
     Case 2:02-cr-00102-RHW      ECF No. 140    filed 01/13/21   PageID.1217 Page 8 of 11




 1   Court notes that it has authority to revoke Defendant’s term of supervised release

 2   on the grounds that he is a continued danger to public safety. See 18 U.S.C. §

 3   3583(e) (a revocation sentence may be predicated on the need “to protect the

 4   public from further crimes of the defendant,” incorporating 18 U.S.C. §

 5   3553(a)(2)(C)); United States v. Wong, 687 F. App’x 593, 595 (9th Cir. 2017)

 6   (“The district court expressly considered . . . the “need for deterrence,” and the

 7   “need to protect the public from this defendant,” all of which are permissible

 8   factors for a court to consider when sentencing a defendant following the

 9   revocation of a term of supervised release.”); United States v. Ibarra-Murietta, 539

10   F. App’x 716 (9th Cir. 2013) (same).

11         Accordingly, IT IS HEREBY ORDERED:

12         1.     Defendant’s Expedited Motion to Reduce Custodial Sentence Under

13   18 U.S.C. § 3582(c)(1)(A), ECF No. 132, is GRANTED.

14         2.     Defendant’s term of imprisonment is REDUCED from 262 months to

15   TIME SERVED. The U.S. Marshal and the U.S. Bureau of Prisons shall prepare

16   Defendant for his immediate release from custody.

17         3.     Defendant will reside in Eugene, Oregon and will be supervised by

18   the U.S. Probation Office for the District of Oregon. However, the Court will

19   RETAIN JURISDICTION over this case.

20


         ORDER GRANTING DEFENDANT’S MOTION FOR A SENTENCE
                          REDUCTION ~ 8
     Case 2:02-cr-00102-RHW     ECF No. 140    filed 01/13/21   PageID.1218 Page 9 of 11




 1         4.     Pursuant to Defendant’s request, the Court will impose home

 2   confinement as an additional condition of supervision. Therefore, Defendant’s

 3   conditions of supervised release shall be modified to include the following

 4   additional special condition:

 5         You shall participate in the location monitoring program for a period
           of 220 days. You are restricted to your residence at all times, except
 6         for employment; education; religious services; medical, substance
           abuse, or mental health treatment; attorney visits; court appearances;
 7         court-ordered obligations; or other activities as preapproved by the
           supervising probation officer (home detention). The type of location
 8         monitoring technology to be used shall be at the discretion of the
           supervising officer. You must follow the rules and regulations of the
 9         location monitoring program. You must pay the costs of the program
           according to your ability to pay.
10
           5.     The period of 6 years of supervised release will commence at the time
11
     of Defendant’s release from BOP custody.
12
           6.     All other terms of the original sentence remain unchanged.
13
           IT IS SO ORDERED. The District Court Executive is directed to enter this
14
     Order and forward copies to counsel, the U.S. Probation Office for the Eastern
15
     District of Washington, the U.S. Probation Office for the District of Oregon, the
16
     U.S. Marshals Service, and the Bureau of Prisons. The District Court Executive is
17
     further directed to file an amended judgment in accordance with this Order.
18
                  DATED this January 13, 2021.
19
                                     s/Robert H. Whaley
20                                ROBERT H. WHALEY
                             Senior United States District Judge


         ORDER GRANTING DEFENDANT’S MOTION FOR A SENTENCE
                          REDUCTION ~ 9
Case 2:02-cr-00102-RHW                    ECF No. 140    filed 01/13/21      PageID.1219 Page 10 of 11

                                            United States District Court
                                        District of Oregon Probation Office

JOHN M. BODDEN                                                                       20370 EMPIRE AVENUE, S UITE C-1
CHIEF U.S. P ROBATION OFFICER                                                                         BEND , OR 97703
                                                                                      (541)385-4937; FAX (541)385-4939
ANDREA K. NEUMANN
DEPUTY C HIEF U.S. P ROBATION OFFICER                                             WAYNE L. MORSE U.S. COURTHOUSE
                                                                                    405 E EIGHTH AVENUE , SUITE 1000
RORY HERRERA                                                                                      EUGENE, OR 97401
ASSISTANT DEPUTY CHIEF U.S. PROBATION OFFICER                                        (541)431-4060; FAX (541)431-4069

HEADQUARTERS                                                                      JAMES A. REDDEN U.S. COURTHOUSE
MARK O. HATFIELD U.S. COURTHOUSE                                                       310 W S IXTH S TREET, ROOM 323
1000 SW THIRD AVENUE , SUITE 340                                                                 MEDFORD, OR 97501
PORTLAND, OR 97204                                                                   (541)608-8780; FAX (541)608-8789
(503)326-8600; FAX (503)326-8700
                                                                                   530 CENTER STREET, NE, ROOM 406
                                                                                                     SALEM, OR 97301
                                                                                      (503)399-5715; FAX (503)399-5735




 December 7, 2020

 Amber M.K. Andrade
 United States Probation Officer
 United States Probation Office
 Thomas S. Foley United States Courthouse
 920 West Riverside Avenue, Room 540
 Spokane, WA 99201-1010
                                                                              RE: MOCK, William Wise
                                                                           Eastern District of Washington
                                                                   Case number 2:02-CR-0102-RHW-1


 Dear Officer Andrade:

 On December 28, 2020, the Honorable Judge Robert H. Whaley ordered the investigation of Mr.
 Mock’s proposed release plan. The plan includes Mr. Mock’s request to reside with his sister,
 Consuela Souza, at 310 Irving Road, Eugene, Oregon 97404. I contacted Mrs. Souza via
 telephone on December 31, 2020, and she reported she resides with her husband and mother. A
 criminal record check of the residents of the home did not reveal any concerns. Mrs. Souza
 indicated there are no weapons or drugs including marijuana in the home.

 A virtual tour of the residence including the garage and sole outbuilding was conducted on
 January 1, 2021. No concerns were revealed during the visit and the home appears appropriate
 for Mr. Mock’s release. It is noted that Mrs. Souza indicated a potential desire of Mr. Mock to
 return to the Eastern District of Washington at a later date.




          We promote justice, reduce risk to the community, and provide opportunities for positive change.
Case 2:02-cr-00102-RHW             ECF No. 140   filed 01/13/21   PageID.1220 Page 11 of 11
RE:
Page 2


At this time, under the current circumstances, the release plan is deemed acceptable and the U.S.
Probation Office in the District of Oregon is willing to accept supervision of Mr. Mock’s case
upon release from the Bureau of Prisons. Should you have any questions, please contact the
undersigned at (541) 431-4084 or summer_robinson@orp.uscourts.gov.




      Submitted by,                                      Approved,


 by                                                 by
      Summer I. Robinson                                 Todd M. Cantamessa
      Sr. U.S. Probation Officer                         Supervising U.S. Probation Officer

  31804
